This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).
                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                        A14-0302


                               State of Minnesota, by its
                        Commissioner of Transportation, petitioner,
                                       Appellant,

                                            vs.

                               Great River Resources, LLC,
                                       Respondent,

                               Vermillion State Bank, et al.,
                                  Respondents Below.


                                Filed September 8, 2014
                                       Affirmed
                                   Halbrooks, Judge


                            Washington County District Court
                               File No. 82-CV-09-7940

Lori Swanson, Attorney General, Richard L. Varco, Jr., Assistant Attorney General,
St. Paul, Minnesota (for appellant)

Gary G. Fuchs, Elizabeth E. Rein, Hammargren & Meyer, P.A., Bloomington, Minnesota
(for respondent Great River Resources, LLC)


         Considered and decided by Halbrooks, Presiding Judge; Ross, Judge; and Chutich,

Judge.
                          UNPUBLISHED OPINION

HALBROOKS, Judge

         In this eminent-domain action, appellant argues that the district court’s award of

$25,055 in attorney fees is not “reasonable” under Minn. Stat. § 117.031(a) (2012).

Appellant contends that respondent should have been awarded significantly less than that,

based on the contingency fee agreement the parties adopted. Because the district court

properly acted within its discretion, we affirm.

                                           FACTS

         As part of a highway-construction project, appellant Minnesota Commissioner of

Transportation (the state) acquired a commercial property in Washington County (the

condemned property) through the exercise of its eminent-domain power. The condemned

property was a marina owned by respondent Great River Resources, LLC. Great River

obtained counsel to represent it and signed a fee agreement. In the fee agreement, Great

River agreed that if the matter proceeded to a district court judgment, it would pay its

counsel 33.33% of the difference between the judgment and the state’s last compensation

offer.

         On or near October 30, 2009, the state sent Great River a letter offering $21,100 as

compensation for the taking of Great River’s property. No other offers were made.

Great River rejected the state’s October 2009 offer, and the matter proceeded to trial.

The jury returned a verdict awarding Great River $41,000 for the property. Because the

jury award was more than 40% greater than the state’s last written offer of compensation,

Great River is statutorily entitled to an award of reasonable attorney fees from the state


                                              2
under Minn. Stat. § 117.031(a). Great River therefore moved the district court for

$36,646 in attorney fees. The state opposed the motion arguing that because of Great

River’s fee agreement, its obligation was only 33.33% of the difference between the last

written offer of compensation and the jury award. The state asked the district court to

award Great River $6,626.70.

       The district court awarded Great River $25,055 in attorney fees. In doing so, the

district court relied heavily on the supreme court’s recent ruling in Cnty. of Dakota v.

Cameron, 839 N.W.2d 700 (Minn. 2013). The district court considered several factors in

determining its award of “reasonable” attorney fees, including: (1) the time and labor

required; (2) the nature and difficulty of the responsibility assumed; (3) the amount

involved and the result obtained; (4) the fees customarily charged for similar legal

services; (5) the experience, reputation, and ability of counsel; and (6) the fee

arrangement existing between counsel and the client.

       The district court found that Great River’s attorney reasonably billed more than

105 hours in this matter and that because he “has been practicing law for over 30 years”

his hourly rate of $275 per hour was reasonable. The district court also found that “[t]his

was a complex case that involved a unique piece of land that had to be evaluated given

[its] special characteristics” involving “several regulatory and zoning approvals.” The

district court found that Great River’s attorney “is very knowledgeable about this area of

law and extremely capable of handling a complex matter such as this.” The district court

also recognized the existence of a fee agreement in this matter, but determined that it was

not determinative or controlling. This appeal follows.


                                            3
                                     DECISION

       “We review an award of attorney fees for an abuse of discretion.” Cameron, 839

N.W.2d at 711 (quotation omitted). Because the district court is most “familiar with all

aspects of the action from its inception through [posttrial] motions,” it is in the best

position to evaluate the reasonableness of requested attorney fees. See Anderson v.

Hunter, Keith, Marshall & Co., 417 N.W.2d 619, 629 (Minn. 1988). Therefore, “[w]e

will not set aside a district court’s factual findings underlying an award of attorney fees

unless they are clearly erroneous.” Cameron, 839 N.W.2d at 711 (quotation omitted).

       Under Minnesota law, a condemning authority is required to pay the landowner’s

attorney fees following an eminent-domain proceeding

              [i]f the final judgment or award for damages, as determined at
              any level in the eminent domain process, is more than 40
              percent greater than the last written offer of compensation
              made by the condemning authority prior to the filing of the
              petition, the court shall award the owner reasonable attorney
              fees, litigation expenses, appraisal fees, other experts fees,
              and other related costs in addition to other compensation and
              fees authorized by this chapter.

Minn. Stat. § 117.031(a).

       The term “reasonable attorney fees” is not defined by statute. But recently, our

supreme court “conclude[d] that the lodestar approach governs the determination of the

reasonableness of an award of attorney fees under Minn. Stat. § 117.031(a).” Cameron,

839 N.W.2d at 711. Under the lodestar method, a district court must first determine the

number of hours reasonably expended on the litigation and multiply that number by a

reasonable hourly rate.     Id.   The district court must then evaluate the overall



                                            4
reasonableness of the award by considering: (1) the time and labor required; (2) the

nature and difficulty of the responsibility assumed; (3) the amount involved and the

results obtained; (4) the fees customarily charged for similar legal services; (5) the

experience, reputation, and ability of counsel; and (6) the fee arrangement existing

between counsel and the client. Id. (quoting State v. Paulson, 290 Minn. 371, 373, 188

N.W.2d 424, 426 (1971)).

      The state does not dispute the district court’s authority to award attorney fees in

this case. But it challenges the amount awarded, arguing that an award of $25,055 is

unreasonable because Great River signed a contract agreeing to pay counsel

approximately $7,000, which represents 33.33% of the difference between the last offer

of compensation and the judgment. The state contends that Cameron is not applicable

here and that the lodestar approach is not reasonable when it exceeds the amount that the

landowner contracted to pay its attorney. We disagree. In Cameron, the supreme court

was asked to review the reasonableness of a fee award under Minn. Stat. § 117.031(a).

839 N.W.2d at 711. In doing so, it first determined the “threshold inquiry,” which was

what standard should be used in awarding attorney fees under section 117.031(a). Id.

Looking to precedent, the supreme court noted that it had “consistently adopted the

lodestar approach whenever a statute contain[ed] an explicit directive that an award of

attorney fees must be reasonable.” Id.

      The state’s reliance on a single lodestar factor is similar to an argument made in

Cameron. In Cameron, the district court concluded that five of the lodestar factors

favored Cameron’s requested amount of attorney fees. Id. But the district court reduced


                                           5
the award from $217,991.45 to $161,964.50 based on one factor—the “results obtained.”

Id. at 711-12. Cameron challenged the award, arguing that the “results obtained” factor

is entitled to little weight under section 117.031(a). Id. at 712. The supreme court

rejected this argument, noting that “the [district] court retained the discretion to evaluate

the reasonableness of the award by considering all of the lodestar factors.” Id. Here, the

state asks that we reverse because one factor—the “fee arrangement” factor—is entitled

to more weight than the other factors. We decline to do so. Under the lodestar approach,

a party’s fee arrangement with its counsel is only one of six factors to be considered by

the district court. See id. at 711; Paulson, 290 Minn. at 373, 188 N.W.2d at 426.

       In this case, the district court considered the “fee agreement” factor but placed

little weight on it because it was merely “a way to manage th[e] risk” involved in this

case. The district court placed greater weight on the other five lodestar factors and made

findings associated with each one. It observed that the case required considerable time

and labor and that Great River’s attorney “had to vigorously pursue the claims for

compensation at every step of the way which were subject to considerable risk and

effort.” It found that Great River’s attorney reasonably billed 105 hours in this matter.

The district court also found this to be “a complex case” because it “involved a unique

piece of land that had to be evaluated given the special characteristics of the dredging and

deposit system which was incorporated into the marina operation.” There were also

“several regulatory and zoning approvals” that had to be considered in the sale of this

land. The district court found that Great River’s attorney had practiced law for more than

30 years and “is very knowledgeable about this area of law and extremely capable of


                                             6
handling a complex matter such as this.”           It further determined that Great River’s

attorney’s rate at $275 per hour was reasonable and “probably on the low end of rates

charged in similar litigation.” The district court also looked at the results that Great

River’s counsel obtained, noting that because the matter went to trial Great River “did

much better” than it would have if it had accepted the state’s original offer.

         Because the district court appropriately considered all of the relevant factors as set

forth in Cameron and did not clearly err in determining the reasonable value of counsel’s

work, it acted within its discretion. We therefore affirm Great River’s attorney-fee

award.

         Affirmed.




                                               7